UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                6/21/2021
 Brian Totin,

                                Plaintiff,                 1:21-cv-00130 (JPO) (SDA)

                    -against-                              ORDER SCHEDULING TELEPHONIC
                                                           SETTLEMENT CONFERENCE
 Crosstown Apartments LLC et al.,

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, July 21, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                June 21, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
